STONE, J.
Tbe bill in tbis case prays relief on three grounds: first, that tbe cotton erop of 1842 was hypothe-cated for the payment of the bill of exchange, accepted by complainants for the accommodation of Robert B. Armistead; second, that the deed of March 17th, 1842, constituted complainants preferred creditors; and, third, that the debt to Hugh Campbell, for which William Armistead and J ames Semple were sureties, was paid off and discharged.
The chancellor dissolved the injunction on the answer; and in doing so, declared the legal effect of the alleged hypothecation, and of the deed of March, 1842. This court, on appeal from the order dissolving the injunction, reviewed the chancellor’s decision, and, on the two points above noted, attained the same conclusion. — 18 Ala. 500.
In passing upon the motion to dissolve the injunction, it was indispensably necessary, both in the court below and in this court, that the deed of 1842 should be construed. It did receive a deliberate construction, and the final decree, which we are now considering, is in strict accordance with that construction. We are now asked to re-examine that question, and give the deed a different construction; not on the ground that the construction of the deed by this court at the former term was unnecessary to a decision of the questions there presented; but that if the court had construed the deed as now contended for, it would have arrived at the same result, viz., a reinstatement of the injunction.
The injunction was dissolved on bill and answer. That decision was reviewed in this court on bill and answer. The final decree, after the cause was remanded, was pronounced on bill and answer, without testimony; the answer on that trial being made more complete by amendment. The record, on th'u trial, presents no material fact or question, which was not presented on the former trial. Under these circumstances, we can not re-investigate the questions heretofore settled in this case. “Were *482it otherwise,” says Chancellor Kent, “there would be no such thing as a final end to litigation.” — Gelston v. Codwise, 1 Johns. Ch. 195; Hugely & Harrison v. Robinson, 19 Ala. 404.
There is no error in the record, and the decree of the chancellor is affirmed, with costs.